Title: William P. Eliason to James Madison, 31 May 1830
From: Eliason, William P.
To: Madison, James


                        
                            
                                Dr Sir.
                            
                            
                                
                                    Orange Ct House
                                
                                May 31st. 1830
                            
                        
                        
                        Enclosed, you have twenty three Dollars and fifty cents, being the change due on the $50. note. Yours
                            Respectfully
                        
                        
                            
                                William P. Eliason
                            
                        
                    